i’IU)ii


                                         United States I)istrict Court
                                                                 for
                                                   I)istrict of New Jersey
                                 Report          t) 11   Offender Under Sn pen’isio n
Name ot’t)flnder: Eniesto Marrero                                                                             Cr.: I 5—00253—Ut) I
                                                                                                             PAUl’S II: I 703661

 Name olSenwacing Judicial                               THE HONORABLE \VILLIAi\’I II. WALLS
 O fleer:
                                                         SENIOR UNITEI) STATES DISTRICT iUDE

Date of Original Sentence: 03/] 5/2() 16

 Orittinal Offense:        I :922( u)( I ): l’elon in Possession of a Weapon

Original Sentence: 36 months imprisonment, 36 months supervised release

Special Conditions: Dniu Treatment. SlOt) Special Assessment. Substance Abuse Testing. Alcohol
Treatment

Type of Supervision: Supervised Release                                       Date Supervision Coinnienced: 05/15/201 7

                                               NONCOMPLIANCE SUMMARY

The otThnder has not complied with the ftIIowing condition(s) of supervision:

  ilationNuniber           Nature of’ Noncompliance

                            ‘Ihe clctndant shall not commit another federal, state, or local crinie during the
                            te tin of’   sit    IV SLOt)


On October f, 20 I Ernesto Marrern was arrested by officers represent lug the Passaic County Sheri fl’s
                       ,


Department lw two con i its of’ possession of C DS (marij un nn). mann Fact urc/d istri hut ion of ma ru inn.
possession with intent to distribute marijuana. and distr bution of mar juatul near a school.


U.S. Probation Officer Action:

TI it ease is pet id ii ig au aec i usa I lot i I tear tig to be held on Dccc in her 18. 2 t) I 8 at I as sa i c (‘on i ty Sn pen or
Court, OlThnder reports that he intends to plead not guilt. We will nionilor the disposition of the charges
and inn ke the app mpri w ret ot nit end at iii ii to the Co mt i I’ ad verse act ions sl ion Id be I nit jut cd

                                                                                 Respect flil lv subin

                                                                                   By: Mardlwticsc Ba tic
                                                                                       U.S Piobat ion (JOlter
                                                                                         t_.   I l”9”OK
                                                                                     C          -       C
                                                                                                              7/1
                                                                                                            ‘( />-‘c4A’cco
                                                                                                              ‘-1
                                                                                        Prob 12A—page2
                                                                                          Emesto Manero


  Pt ase check a box below to indicate the Court’s direction regarding action to be taken In this case:

rç/’No Formal Court Action to be Taken at This Time (as recommended by Probation)
F Submit a Request for ModiI,’ing the Conditions or Term of Supervision
F Submit a Request for Warrant or Summons
F Other
